Citation Nr: 1031636	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  04-42 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision issued by the RO.  In 
August 2008, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.    

Unfortunately, as will be explained below, the issue of service 
connection for bilateral hearing loss is REMANDED again to the 
RO/AMC.  VA will notify the Veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The Social Security Administration (SSA) has determined that, 
due to disability which is permanent in nature, the Veteran is 
disabled and entitled to SSA monthly disability benefits 
effective December 2001.

2.  VA will consider a Veteran to be permanently and totally 
disabled if he is determined to be disabled for SSA purposes.


CONCLUSION OF LAW

The Veteran is presumed to be totally disabled (due to permanent 
disability) for VA pension purposes.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations under the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  With respect to the 
Veteran's claim of entitlement to a permanent and total rating 
for pension purposes, because the Board is granting this claim in 
full in this decision, no discussion of the VCAA is required.

Criteria & Analysis

The Veteran seeks non-service-connected pension benefits.  In 
August 2004, SSA awarded the Veteran disability benefits. 

A pension is available to a Veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are not 
the result of his own willful misconduct, and who satisfies 
certain income and net worth requirements.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 3.3(a)(3).  38 U.S.C. § 1502 requires VA to 
presume that a Veteran is permanently and totally disabled if the 
Veteran is: a patient in a nursing home for long-term care due to 
disability; determined to be disabled for purposes of Social 
Security Administration (SSA) benefits; unemployable as a result 
of disability reasonably certain to continue throughout the life 
of the Veteran; or suffering from either a permanent disability 
which would render it impossible for the average person to follow 
a substantially gainful occupation or any disease or disorder 
that the Secretary of VA determines justifies a finding that the 
Veteran is permanently and totally disabled.  38 U.S.C.A. § 1502 
(West 2002).  The Board finds that, since it has been shown that 
the Veteran receives SSA disability benefits due to disability 
which is permanent in nature, the criteria for a permanent and 
total rating for pension purposes are met and the claim is 
granted.


ORDER

Entitlement to a permanent and total rating for pension purposes 
is granted.  


REMAND

In its August 2008 remand, the Board directed the RO to take 
appropriate action to schedule the Veteran for a VA examination 
for the purpose of determining the nature and etiology of 
bilateral hearing loss.  The Veteran was scheduled for a VA 
examination on September 2, 2008.  The Board notes that the 
claims folder does not contain a copy of a notice letter 
reflecting that the Veteran was scheduled for a VA examination on 
that date.  In June 2009, the Veteran stated that the VA 
examination was scheduled "for me without knowing if those dates 
were ok, I called to cancel as I had other commitments on that 
day."  Moreover, in a June 2010 Informal Hearing Presentation, 
the Veteran requested that he be rescheduled for the VA 
examination.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  It was 
error for the RO/AMC to re-certify this appeal to the Board in 
May 2010 without complying with the September 2008 remand 
instructions, especially in light of the Veteran's demonstrated 
willingness to report for a rescheduled examination.  Given this 
error, another remand is required.  

The Veteran is advised that, should he fail to report for his 
rescheduled VA examination without good cause, there may be 
adverse consequences to his service connection claim for 
bilateral hearing loss.  These consequences include the possible 
denial of his claim.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  As requested in the Board's August 
2008 remand, schedule the Veteran for 
appropriate VA examination(s) to determine 
the nature and etiology of his bilateral 
hearing loss.  The claims file must be 
made available to the examiner(s) for 
review.  Based on the results of the 
Veteran's physical examination and a 
review of the claims file, the examiner(s) 
should opine whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's 
current bilateral hearing loss had its 
onset during active service or is related 
to acoustic trauma during service.  The 
examiner(s) must describe fully the 
functional impairment experienced by the 
Veteran as a result of his bilateral 
hearing loss.  A complete rationale must 
be provided for any opinion(s) expressed.

2.  Thereafter, the RO should readjudicate 
the claim of service connection for 
bilateral hearing loss.  If the benefits 
sought on appeal remain denied, the Veteran 
and his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


